Citation Nr: 0336401	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for 
sinusitis.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1972 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision from the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Sinusitis is not currently shown on X-rays, and is not 
objectively manifested by either incapacitating episodes 
requiring prolonged antibiotic treatment or by at least three 
non-incapacitating episodes of documented sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6510-14 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003) are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
In a letter dated in September 2001, the RO advised the 
veteran of the information needed from him to enable the RO 
to obtain evidence in support of his claim of entitlement to 
service connection for sinusitis, to include identifying 
information and release pertinent to any private medical 
records, the assistance that VA would provide in obtaining 
evidence on his behalf, such as obtaining Federal records and 
scheduling him for an examination if one was indicated.  The 
veteran was also informed of the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  The RO did not advise the veteran as to any time 
limit in which to submit additional evidence and information.  
The RO did provide the veteran with contact information in 
the event he had any questions relevant to his appeal.  In 
June 2002, the veteran argued that there was no medical 
documentation of sinusitis because during service he received 
treatment in the Squadron Ready Room, entries that were not 
incorporated into his service medical records, and, that 
subsequent to service he treated himself with precautionary 
measures or over-the-counter medications.  The claims file 
does contain the veteran's extensive service medical records 
as well as the results of a relevant VA examination.  

In a letter dated in July 2002, the RO advised the veteran 
generally of the VCAA and again requested the veteran to 
identify any private treatment for sinus problems since 
service.  In November 2002, the veteran contacted the RO via 
E-mail to request an updated status on his appeal.  In a 
response E-mail, dated later in November 2002, the RO again 
advised the veteran to submit any additional evidence 
relevant to his claim.  The record also reflects that in the 
March 2002 rating action on appeal and in the statement of 
the case issued in December 2002 the veteran was been advised 
of the requirements for the benefit sought on appeal, with 
citation to the laws and regulations governing determinations 
as to the rating to be assigned to sinusitis, and, further 
advised of the evidence considered by the RO and the reasons 
for its determination.  On his Form 9, received in December 
2002, the veteran again reported self-treatment since 
service, in explanation for the absence of medical 
documentation of his sinus condition.  The Board is not aware 
of any additional medical records which need to be obtained.  

Based on the above, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, insofar as the veteran 
has indicated the absence of available medical documentation, 
and has already been afforded a VA examination, there is no 
further duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The General Rating Formula for Sinusitis under Diagnostic 
Codes 6510 through 6514 provides for a noncompensable rating 
assignment where sinusitis is detectable by X-ray only.  One 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 10 percent rating 
assignment.  Three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants assignment 
of a 30 percent rating.  Following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, a 50 percent rating is warranted.  38 C.F.R. 
§ 4.97.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.

Factual Background

The veteran served in the United States Navy Reports of 
service medical history and examination dated in June 1972 
and February, October 1973, October 1974 and October 1975 are 
negative for note of any complaints, treatment or findings 
relevant to sinusitis.  A service medical entry dated in 
May 1973 notes a resolved upper respiratory infection and in 
November 1973, the veteran was treated for pharyngitis.  In 
January and February 1975, the veteran was treated for cold 
symptoms, to include head congestion, and in July 1975 he was 
noted to have an upper respiratory infection.  

Service medical records reflect that in February 1976, the 
veteran complained of sinus congestion; he was treated with 
Actifed.  In November 1978 the veteran was treated for a 
viral syndrome/upper respiratory infection, with complaints 
of a cough, malaise and congestion.

Reports of service medical history and examination, to 
include flight physicals, dated in October 1979, September 
1980, October 1982, December 1984, October 1985, October 1986 
and October 1987 are negative for note of any complaints, 
treatment or findings relevant to sinusitis.  In December 
1979 the veteran was treated for an upper respiratory 
infection and in April 1981 he presented with a head cold.  
In October 1983, the veteran complained of nasal congestion 
with drainage; the impression was an upper respiratory 
infection.  

In June 1989, service medical records reflect the veteran's 
complains of body aches and sinus drainage.  Examination 
revealed the sinuses to be nontender.  There was evidence of 
yellow-clear drainage.  The impression was viral syndrome, 
treated with Sudafed and Tylenol.  

Reports of service medical history and examination, to 
include flight physicals, dated in November 1990, October 
1991, and May 1993 are negative for note of any complaints, 
treatment or findings relevant to sinusitis.  An April 1994 
X-ray showed bilateral maxillary and right ethmoidal 
sinusitis.  Service entries from that time note complaints of 
nasal and bronchial congestion with a cough.  The veteran was 
treated with antibiotics for sinusitis and for left lower 
lobe pneumonia.  

Reports of service medical history and examination, to 
include flight physicals, dated in December 1994 and July 
1996 are negative for note of any complaints, treatment or 
findings relevant to sinusitis.  

A service medical entry dated in November 1997 reflects 
treatment of the veteran for bacterial pharyngitis.  There 
was evidence of sinus pressure with forward movement.  In 
August 1998 the veteran was evaluated in order to obtain 
flight clearance.  At that time he denied sinus diseases.  On 
the report of medical examination dated in September 1998, 
the veteran's sinuses were evaluated as normal.  In April 
1999 the veteran denied having had any ear or sinus block 
since his last physical; he was adjudged fit for flight 
duties.  In December 1999, the veteran denied having had any 
symptoms since his last physical and also denied having used 
any over-the-counter medications.  

At the time of service medical examination in October 2000, 
the veteran complained of sinusitis and chronic and frequent 
colds.  The examiner noted that such had been documented but 
was not considered disabling.  On the accompanying report of 
clinical medical examination the veteran's sinuses were noted 
to be normal.  Again, the veteran's history of chronic post 
nasal drip was not considered disabling.

X-rays taken in September 2001 revealed normal and clear 
anterior and posterior paranasal sinuses, with bony outlines 
intact.  The VA examiner noted the veteran report of 
recurrent sinusitis, with primary symptoms of nasal draining.  
The veteran also complained of recurrent upper respiratory 
infections.  He denied taking any medication at the time of 
the VA examination.  Physical examination revealed that the 
lungs, oral cavity and oropharynx were clear and that the 
veteran was in no distress.  The examiner included a 
diagnosis of recurrent sinusitis.  

In June 2002, the veteran argued that there was no medical 
documentation of sinusitis because during service he received 
treatment in the Squadron Ready Room, entries that were not 
incorporated into his service medical records, and, that 
subsequent to service he treated himself with precautionary 
measures or over-the-counter medications.

Analysis

In this case service medical records include one 1994 X-ray 
report showing evidence of sinusitis.  Service medical 
records also document the veteran's recurrent treatment for 
complaints of congestion diagnosed as head colds, upper 
respiratory infections, and pharyngitis.  Primarily, the 
veteran complained of post-nasal drip.  Significantly, 
however, documented episodes of treatment and diagnosis are 
limited to once per year or less, even during service, and 
the last documented sinus complaints during service were in 
1997.  Service records from the last few years of service, 
however, are negative for medical documentation of active 
sinusitis symptoms.  Moreover, on repeated examination and 
history reports the veteran denied having experienced any 
episodes of sinusitis since prior examination.  

The Board recognizes the veteran's assertion that he did, in 
fact, have episodes of sinus congestion, etc., but that he 
was treated on a flight deck or self-treated such that these 
incidents are not documented.  In that regard the Board 
emphasizes that although the veteran is competent to report 
having experienced nasal congestion or post-nasal drip, he is 
not competent to establish that such symptoms were 
attributable to sinusitis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The available competent service medical 
evidence supports a finding that the veteran was in good 
health during his last few years of service.  In fact, on the 
report of examination at discharge the veteran's history of 
chronic post-nasal drip and documented sinusitis was noted 
but was specifically considered to be non-disabling.  

The Board further notes as significant the absence of any 
documented treatment for sinusitis after service.  Again, the 
veteran states that he has self-treated.  Nevertheless, the 
veteran had reported that he does not experience 
incapacitating episodes of sinusitis and is instead able to 
stave off such episodes through self-care and self-treatment.  
The veteran does report having post-nasal drip leading to 
sinusitis episodes at least six times per year.  As discussed 
above, however, he is not competent to attribute his symptoms 
to sinusitis and there is no competent medical documentation 
of such episodes post-service.  The only post-service 
evidence relevant to sinusitis is the September 2001 VA 
examination report.  At that time the veteran reported he was 
not currently taking any medication for sinus problems and 
clinical examination revealed no objective evidence of 
sinusitis.  X-rays specifically showed clear and normal 
sinuses.  Thus there is no objective, competent evidence of 
active sinusitis since service.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  In this case, however, the preponderance 
of the evidence is against the veteran's claim.  In sum, 
service records show that the veteran was in good health for 
the last several years of service and that despite his 
history of post-nasal drip such problem was not considered 
disabling at the time of his discharge.  Post-service medical 
evidence shows no objective manifestations or diagnostic 
confirmation of sinusitis.  Insofar as the totality of the 
medical evidence of record fails to support the veteran's 
claim, the Board concludes that the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal and that a 
compensable rating is not warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial compensable rating for sinusitis is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



